Title: Thomas Jefferson to Hezekiah Niles, 26 June 1815
From: Jefferson, Thomas
To: Niles, Hezekiah


          Sir  Monticello June 26. 15.
          Having occasion lately to refresh my memory on the case of Henry the British agent, I was referred by the Index of your 2d volume to page 45. and turning to that part found the No 29, containing it to be missing. this had escaped me when I wrote my letters both of Oct. 29. 13 and March last, and I suppose it escaped me by my having the Supplement of No 29. and not observing that it was only the supplement. if therefore you can favor me withe with the No 29. of vol. 2. dated Mar. 21. 1812. I trust my collection will be compleat.
          Accept the assurance of my great esteem & respect.Th: Jefferson
        